Citation Nr: 1448113	
Decision Date: 10/30/14    Archive Date: 11/05/14

DOCKET NO.  12-02 470A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 10 percent for tendon inflammation, right ankle.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1984 to November 1985.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision that was issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida in May 2009.  In her February 2012 substantive appeal (VA Form 9), the Veteran requested a hearing before a Veterans Law Judge, but withdrew this request by way of a March 2014 statement.  The Veteran's hearing request has been withdrawn, and no further action is necessary.  See 38 C.F.R. §§ 20.704(e) (2014) (providing that a request for a hearing may be withdrawn by an appellant at any time before the date of the hearing).

The Veteran initiated an appeal as to the issue of her entitlement to service connection for depression and entitlement to compensation under 38 U.S.C.A. § 1151 in a September 2009 notice of disagreement.  As the RO granted these claims in a February 2012 rating decision, the Board finds that there has been a complete grant of the benefits sought on appeal and these issues are no longer before the Board.  Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997).


FINDINGS OF FACT

The Veteran's tendon inflammation, right ankle, has been productive of symptoms such as pain and functional impairment, but has not resulted in ankylosis, malunion of the os calcis or astragalus, an astragalectomy, or marked limitation of motion.


CONCLUSION OF LAW

For the period on appeal, the criteria for a rating in excess of 10 percent for tendon inflammation, right ankle, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.6, 4.21, 4.71, 4.71a, Diagnostic Codes 5003, 5024, 5270-5274 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper notice from VA must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The RO provided adequate notice in a November 2008 letter.

Additionally, pursuant to VA's duty to assist in the development of a claim, VA associated with the Veteran's claims file her VA treatment records, non-VA treatment records, and records from the Social Security Administration (SSA).  38 U.S.C.A. § 5103A(b)-(c); 38 C.F.R. § 3.159(c)(3).  Also coincident to VA's duty to assist the Veteran in substantiating her claims, VA provided an examination and obtained medical opinions in March 2009 and November 2011.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

The Board finds that no further notice or assistance to the Veteran is required for a fair adjudication of her claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  All necessary development has been accomplished and appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Merits of the Claim

A.  Relevant Legal Principles

Disability ratings are determined by applying the rating criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule) and represent the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2014).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2014).

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA compensation as well as the whole recorded history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2014); see generally Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria for that rating.  38 C.F.R. § 4.7 (2014).  Otherwise, the lower rating is assigned.  Id.  Additionally, while it is not expected that all cases will show all the findings specified, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2014). The Board has considered whether separate ratings for different periods of time are warranted based on the facts, which is a practice of assigning ratings that is referred to as "staging the ratings."  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, pyramiding, or evaluating the same manifestation of a disability under different diagnostic codes, is to be avoided.  See 38 C.F.R. § 4.14 (2014).  Thus, separate ratings under different diagnostic codes are only permitted if, for example, those separate ratings are assigned based on manifestations of the Veteran's disability that are separate and apart from manifestations for which the Veteran has already been rated.  Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Recently, the United States Court of Appeals for Veterans Claims (Court) clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  

Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

Further, the provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

In the present case, the Veteran has been rated under 38 C.F.R. § 4.71a, Diagnostic Code 5024, for tenosynovitis.  Under this diagnostic code, tenosynovitis is rated based on limitation of motion, as degenerative arthritis.  Pursuant to Diagnostic Code 5003, degenerative arthritis established by X-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints involved, which in this case are Diagnostic Codes 5270-5274.  When there is arthritis with at least some limitation of motion, but to a degree which would be noncompensable under a limitation-of-motion code, a 10 percent rating will be assigned for each affected major joint or group of minor joints.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Diagnostic Code 5270, which pertains to ankylosis of the ankle, provides that a 20 percent rating is warranted for ankylosis in plantar flexion at less than 30 degrees.  A 30 percent rating is warranted for ankylosis in plantar flexion between 30 and 40 degrees, or ankylosis in dorsiflexion between 0 and 10 degrees.  Additionally, a 40 percent rating is warranted for ankylosis in plantar flexion at more than 40 degrees, or ankylosis in dorsiflexion at more than 10 degrees or with abduction, adduction, inversion, or eversion deformity.

Diagnostic Code 5271 assigns 10 and 20 percent ratings when there is moderate or marked limitation of motion of the ankle, respectively.  Under Diagnostic Code 5272, when there is ankylosis of the subastragalar or tarsal joint, a 10 percent rating is warranted if there is evidence of good weight-bearing position, and a 20 percent rating is warranted if there is evidence of poor weight-bearing position.  Under Diagnostic Code 5273, which pertains to malunion of the os calcis or astragalus, 10 and 20 percent ratings are warranted when there is moderate or marked deformity, respectively.  In addition, evidence of astragalectomy indicates that a 20 percent rating is warranted under Diagnostic Code 5274.

Normal range of motion of the ankle includes dorsiflexion to 20 degrees and plantar flexion to 45 degrees.  38 C.F.R. § 4.71, Plate II (2014).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1377 (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

B.  Increased Rating for Right Ankle Disability

In a January 1986 rating decision, the RO granted service connection for a right foot and ankle condition, and assigned a 10 percent rating, effective November 16, 1985.  This rating was continued in rating decisions issued in April 1986 and March 1995.  As the Veteran neither expressed disagreement with these rating decisions nor was any relevant new and material evidence received by VA within one year of the decisions, they are final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.156(b), 20.201 (2014).  In October 2008, the Veteran filed a claim for increased compensation, which the RO denied by way of a May 2009 rating decision and led to the present appeal.  The Board notes that the effective date of an award of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability occurred, if the application is received within one year from such date.  38 U.S.C.A. § 5110(b) (West 2002 & Supp. 2013).  The Board will, therefore, assess any ascertainable increase in disability from October 2007.

With the exception of VA examinations provided in March 2009 and November 2011, the record is generally negative for complaints concerning the Veteran's right ankle disability during the period on appeal.

The VA clinician who examined the Veteran in March 2009 diagnosed the Veteran with right tibial tendonitis, which the examiner noted affected her daily and occupational activities.  The examiner noted that the Veteran demonstrated and/or reported pain in the medial right ankle, heat and stiffness in the postero/medial ankle, fatigability, weakness, lack of endurance, and antalgic gait.  After examining the Veteran's right foot, the examiner documented that the Veteran demonstrated painful motion and tenderness.  Specifically, there was objective evidence of painful motion at the postero/medial right ankle in addition to objective evidence of tenderness at the posterior medial malleolus and medial Achilles tendon.  The Veteran demonstrated range of motion from 5 degrees of dorsiflexion to 55 degrees of plantar flexion.  She was negative for additional loss of range of motion after repetitive movement.

The examiner reported that the Veteran did not have a history of foot-related neoplasm, and was negative for swelling, redness, and flare-ups.  Additionally, there was no evidence of instability, weakness, abnormal weight-bearing, or other symptoms.  X-ray studies showed slightly demineralized bones without evidence of acute fracture or dislocation.

The report of the Veteran's November 2011 VA examination indicates that the Veteran demonstrated normal strength in dorsiflexion and plantar flexion.  She demonstrated a range of motion from 20 degrees or greater of dorsiflexion to 45 degrees or greater of plantar flexion at that time, and there was no objective evidence of painful motion.  The Veteran did not demonstrate additional limitation in her range of motion following repetitive-use testing and the examiner noted that the Veteran did not demonstrate functional loss and/or functional impairment of the right ankle.

The Veteran was negative for the following: degenerative arthritis; ankylosis of the ankle, subtalar, and/or tarsal joint; "shin splints"; stress fractures, Achilles tendonitis; Achilles tendon rupture; malunion of calcaneus (os calcis) or talus (astragalus); talectomy (astragalectomy); total ankle joint replacement; related scarring; and use of assistive devices.

After careful review of the record, the Board finds that a rating in excess of 10 percent for the Veteran's right ankle disability is not warranted.  First, the Board notes that this disability has not been productive of ankylosis, malunion of the os calcis or astragalus, or an astragalectomy, and thus, the Board need not consider whether ratings are warranted under Diagnostic Codes 5270 (ankylosis of the ankle), 5272 (ankylosis of the subastragalar or tarsal joint), 5273 (malunion of the os calcis or astragalus), and 5274 (astragalectomy).  Thus, the Board must assess whether the Veteran's symptoms warrant a rating of 20 percent under Diagnostic Code 5271 (limited motion of ankle), which is the highest available rating under this diagnostic code.

The Board finds that a 20 percent rating is not warranted under Diagnostic Code 5271 because, as noted previously, normal range of motion of the ankle is from 20 degrees of dorsiflexion to 45 degrees of plantar flexion, and during the period on appeal, the Veteran has demonstrated dorsiflexion from 5 to 20 or greater degrees and has demonstrated plantar flexion from 45 to 55 degrees.  The Board finds, therefore, that this evidence fails to show that the Veteran has experienced marked limitation of motion due to her right ankle disability, which is required in order to warrant a 20 percent rating under Diagnostic Code 5271.  Indeed, the Veteran has not demonstrated more than moderate limitation of motion.  In so finding, the Board finds it highly probative that the record is generally negative for complaints concerning her right ankle disability.  See Jandreau, 492 F.3d at 1376 ("the Board retains discretion to make credibility determinations and otherwise weigh the evidence submitted").

Although the Veteran has demonstrated moderate limitation of motion, the Board finds that a separate 10 percent rating is not warranted under Diagnostic Code 5271 because the Veteran's current 10 percent rating is already reflective of this manifestation of her disability.  Additionally, the Board finds that because the Veteran has had a compensable rating for her right ankle disability for the entire period on appeal, the Veteran has been compensated appropriately for any reported painful motion and an additional rating is neither warranted under 38 C.F.R. § 4.59 and Diagnostic Code 5003 nor is it permitted under 38 C.F.R. § 4.14, as the assignment of an additional rating would constitute pyramiding.

Overall, the Board finds that a rating in excess of 10 percent for a right ankle disability is not warranted for the period on appeal.  There is no doubt to be resolved in this case, as the preponderance of the evidence is against any higher ratings.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2014).  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Board finds that the rating criteria contemplate the manifestations of the Veteran's right ankle disability, such as pain and some functional impairment, which are manifestations that are contemplated in the rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's right ankle disability and referral for consideration of extraschedular rating is not warranted.

The Board acknowledges that a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  See generally Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  The Board finds, however, that the present case does not present an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions, as the Veteran currently has a total disability rating based on individual unemployability due to her service-connected disabilities (TDIU), and thus, there is no gap in compensation.


ORDER

A rating in excess of 10 percent for tendon inflammation, right ankle, is denied.



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


